Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/7/2022. Claims 1-20 are pending in the case.

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) rejection of claim(s) 2, 9 and 16 have been fully considered and are persuasive. The 35 U.S.C. § 112(a) rejection of claim(s) 2, 9 and 16 is respectfully withdrawn.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(a) rejection of claim(s) 3, 10 and 17 have been fully considered and are not persuasive. 
Applicant’s disclosure mentions using an alternate or different criterion, however applicant’s disclosure only provides one criterion for evaluation.
The 35 U.S.C. § 112(a) rejection of claim(s) 3, 10 and 17 is respectfully maintained.

Applicant's arguments and amendments with regards to the 35 U.S.C. § 101 rejection of claim(s) 15-20 have been fully considered and are not persuasive. 
Applicant points to [0077] for information regarding “computer-readable tangible storage media”. However [0077] provides information regarding “computer-readable storage media” which is a different term from “computer-readable tangible storage media”.
The 35 U.S.C. § 101 rejection of claim(s) 15-20 is respectfully withdrawn.


Applicant's arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims, however applicant has not provided any information regarding how previously cited Mittal in combination in Chavez, fails to teach the amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on previously cited Mittal in combination other previously cited art,  in the current rejection below, to teach the new limitations in the current amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 3, 10 and 17 recite “an alternate evaluation criterion”, however applicant’s disclosure does not provide any information regarding an alternate evaluation criterion as it only discloses a single method of evaluation criterion, therefore Examiner cannot determine what different criterion may be used for evaluation. Therefore Examiner does not know what constitutes an alternate evaluation criterion.

Claim Rejections - 35 USC § 101
   35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding 15, this claim recites a “computer program product for generating a custom corpus, comprising: one or more computer-readable tangible storage media” comprising instructions that perform various functions. However applicant’s disclosure provides no information regarding computer-readable tangible storage media. Therefore there is no structural component associated with the computer product product and therefore the computer product product can include transitory media. Therefore claim 15 is directed to non-statutory subject matter.
	Claims 16-20 merely recite additional functions performed by the instructions.  Accordingly, claims 15 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8, 11, 15, 18, 6, 7, 13, 14, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 20170228438 A1), in view of Mittal (US 20190005049 A1).

Regarding claim 1, Chavez teaches a method for generating a custom corpus, the method comprising (Chavez [15-21]): 
generating a domain graph (Chavez [37]); 
gathering seed data based on the generated domain graph (Chavez 39]); 
identifying domain related data based on the gathered seed data (Chavez [37, 40-43]); 
querying the domain related data; creating word embeddings for the domain related data for the respective domain; and evaluating the domain related data based on at least one evaluation criterion (Chavez [44-47]).
Chavez does not specifically teach a domain graph comprising nodes and edges with each node representing a term associated with an industry taxonomy and each edge representing a dependency between the nodes; gathering seed data based on the generated domain graph by querying a knowledgebase using the nodes in the domain graph; and identifying domain related data based on the gathered seed data, wherein identifying the domain related data further comprises establishing a ground truth for each term in the domain graph based on a combination of machine learning algorithms, wherein establishing the ground truth further includes disambiguating words and phrases associated with a respective term such that a true meaning of the respective term is determined according to a context of a respective domain.
However Mittal teaches a domain graph comprising nodes and edges with each node representing a term associated with an industry taxonomy and each edge representing a dependency between the nodes (Mittal [558-560] word pairs may be generated with context between words); 
gathering seed data based on the generated domain graph by querying a knowledgebase using the nodes in the domain graph (Mittal [468] dictionary may be used to analyze domain graph); and 
identifying domain related data based on the gathered seed data, wherein identifying the domain related data further comprises establishing a ground truth for each term in the domain graph based on a combination of machine learning algorithms, wherein establishing the ground truth further includes disambiguating words and phrases associated with a respective term such that a true meaning of the respective term is determined according to a context of a respective domain (Mittal [42, 440, 468, 470, 565] intended meaning for word in domain context is determined based on disambiguation or words and phrases and using machine learning algortihms).

It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Mittal of a domain graph comprising nodes and edges with each node representing a term associated with an industry taxonomy and each edge representing a dependency between the nodes; gathering seed data based on the generated domain graph by querying a knowledgebase using the nodes in the domain graph; and identifying domain related data based on the gathered seed data, wherein identifying the domain related data further comprises establishing a ground truth for each term in the domain graph based on a combination of machine learning algorithms, wherein establishing the ground truth further includes disambiguating words and phrases associated with a respective term such that a true meaning of the respective term is determined according to a context of a respective domain, into the invention suggested by Chavez; since both inventions are directed towards generating taxonomies, and incorporating the teaching of Mittal into the invention suggested by Chavez would provide the added advantage of leveraging knowledge base and ground truth information to identify domain related information, and the combination would perform with a reasonable expectation of success (Mittal [558-560, 468, 42, 440, 468, 470, 565]).

Regarding claim 2, Chavez and Mittal teach the invention as claimed in claim 1 above. 
Chavez further teaches based on the evaluated domain related data, determining a completeness of the domain related data; and in response to determining a completeness of the domain related data, generating a domain specific corpus of relevant data (Chavez [39,  40, 43, 46]).

 Regarding claim 4, Chavez and Mittal teach the invention as claimed in claim 1 above. Chavez further teaches wherein the seed documents are gathered by querying a corpus (Chavez [24]).

Claim 8 is directed towards a system executing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Chavez further teaches a computer system for generating a custom corpus, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method (Chavez [15-21])

Claim(s) 9 and 11 is/are dependent on claim 8 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 2 and 4 respectively, and is/are rejected under the same rationale. 

Claim 15 is directed towards a product storing instructions similar in scope to the instructions performed by the method of claim 1 and is rejected under the same rationale. Chavez further teaches computer program product for generating a custom corpus, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method (Chavez [15-21])

Claim(s) 16 and 18, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions performed by the method of claim(s) 2 and 4 respectively, and is/are rejected under the same rationale.

Regarding claim 6, Chavez and Mittal teach the invention as claimed in claim 1 above. 
Chavez does not specifically teach wherein the domain related data is identified using semi- supervised machine learning, supervised machine learning and unsupervised machine learning
However Mittal teaches wherein the domain related data is identified using semi- supervised machine learning, supervised machine learning and unsupervised machine learning (Mittal [42, 470, 565]).

Regarding claim 7, Chavez and Mittal teach the invention as claimed in claim 1 above. 
Chavez does not specifically teach wherein the domain related data is evaluated by analyzing the accuracy of a classification algorithm and a statistical analysis, wherein the evaluation results in a generated algorithm that is compared to a validation dataset.
However Mittal teaches wherein the domain related data is evaluated by analyzing the accuracy of a classification algorithm and a statistical analysis, wherein the evaluation results in a generated algorithm that is compared to a validation dataset (Mittal [471] domain data may be verified against known data).

Claim(s) 13, 14, is/are dependent on claim 8 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 6,7, respectively, and is/are rejected under the same rationale. 

Claim(s) 20, is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions performed by the method of claim(s) 6 respectively, and is/are rejected under the same rationale.

Claims 5, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 20170228438 A1), in view of Mittal (US 20190005049 A1), and further in view of Delgo (US 20180232443 A1).

Regarding claim 5, Chavez and Mittal teach the invention as claimed in claim 1 above. 
Chavez does not specifically teach wherein the domain related data is a set of data gathered to represent an industry specific taxonomy.
However Delgo teaches wherein the domain related data is a set of data gathered to represent an industry specific taxonomy (Delgo [43]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Delgo of wherein the domain related data is a set of data gathered to represent an industry specific taxonomy, into the invention suggested by Chavez and Mittal; since both inventions are directed towards generating taxonomies, and incorporating the teaching of Delgo into the invention suggested by Chavez and Mittal would provide the added advantage of allowing category- specific taxonomies to be be analyzed and therefore providing industry specific information, and the combination would perform with a reasonable expectation of success (Delgo (43]).

Claim(s) 12 is/are dependent on claim 8 above, is/are directed towards a system executing instructions similar in scope to the instructions performed by the method of claim(s) 5 respectively, and is/are rejected under the same rationale. 

Claim(s) 19 is/are dependent on claim 15 above, is/are directed towards a product storing instructions similar in scope to the instructions performed by the method of claim(s) 5 respectively, and is/are rejected under the same rationale.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178